ORFINGER, J.
Harold Bradshaw appeals the twenty-four year prison sentence imposed on him following his nolo contendere pleas to the offenses of lewd or lascivious molestation, kidnapping a victim under thirteen years of age and attempted sexual battery. On appeal, Bradshaw contends that the court was mistaken in its belief that the twenty-four year prison sentence was a firm agreement. Instead, Bradshaw argues it was a recommendation, leaving the court with the ultimate authority to sentence him to a lesser term. We affirm.
Initially, we note that Bradshaw never moved to withdraw his plea pursuant to Florida Rule Criminal Procedure 3.170(J). Nonetheless, on the merits, Bradshaw’s argument fails. Having carefully reviewed the transcripts of both the plea and the sentencing hearings, it is apparent to us that the plea agreement between Bradshaw and the State called for an agreed sentence of twenty-four years.
AFFIRMED.
PETERSON and THOMPSON, JJ., concur.